DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for No. 16907275 on June 26, 2021. Please note claims 1-11 and 13-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art.4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 20170285779 A1).
	
Regarding claim 1 (Currently amended), Ryu discloses: A touch sensor (see Fig. 3, disclose the touch panel 110) comprising: 
2a touch sensing region (Fig. 3, [0056], touch sensor portion 40); 
3a touch sensing electrode in the touch sensing region (Fig. 3, [0078]-[0079], discloses the touch sensor portion 40 comprises the first transparent conductive pattern in first direction and second transparent conductive pattern in second direction for touch sensing); 
4a touch extending wire extended to the touch sensing electrode (Fig. 3, [0089], discloses connecting line portion 50 performs the function of electrically connecting the touch sensor portion 40); 
sa touch pad on an end of the touch extending wire (Fig. 3, Figs. 6, [0089], [0103], discloses bonding pad portion 70 connected to an end of the touch extending wire 50 and bonding portion 300 for bonding the touch panel 100); 
6a flexible printed circuit board overlapping the touch pad (Figs. 6, [0104], discloses the flexible printed circuit board 200 overlapping the bonding portion 300 for bonding the touch panel 100);
7a flexible printed circuit pad on the flexible printed circuit board and facing the touch 8pad (Fig. 6B, connection layer/pad on the flexible printed circuit board 200 that connects the flexible printed circuit board 200 with bonding pads 70-11 and 70-12); and 
9a conductive bonding member between the touch pad and the flexible printed circuit pad, iothe conductive bonding member being bonded to each of the touch pad and the flexible printed 11circuit pad (Figs. 6, [0105]-[0106], discloses the flexible printed circuit board 200 is bonded to the bonding pad portion 70 of the touch panel 100 with the bonding portion 300 and conductive layer 74 (bonding portion 300 and conductive layer 74 in combination read as a conductive bonding member) as an intermediate, and the bonding portion 300 may comprise an anisotropic conductive film or an isotropic conductive material layer), 
12wherein the touch pad (Fig. 3, Figs. 6, bonding pad portion 70) comprises: 
13a first touch pad layer made of a transparent metal oxide (Figs. 6, [0109], discloses the first transparent conductive layer 71 made such as ITO); and 
14a second touch pad layer on the first touch pad layer (Figs. 6, [0098], discloses metal pattern 72 formed on the first transparent conductive layer 71), and 
16wherein the conductive bonding member is bonded directly to the second touch pad layer (Figs. 6, discloses the bonding portion 300 in combination with conductive layer 74 read as bonding member is bonded directly to the metal pattern 72 as shown in figure).  
Ryu does not explicitly teach the second touch pad layer isbeing made of a non-transparent metal material; the conductive bonding member is made of a metal material. However, Ryu implicitly teaches metal pattern 72 (i. e. second touch pad layer) formed on the first transparent conductive layer 71, and the metals are selected from the group comprising gold (Au), silver (Ag), molybdenum (Mo), and APC; nano wires made of metal selected from the group comprising gold, silver, copper, and lead. Therefore, metal pattern could be made of non-transparent or transparent metal material and the Rye does not explicitly exclude the non-transparent metal materials (paragraph [0082]). Additionally, Ryu teaches conductive bonding member (bonding portion 300 and conductive layer 74 in combination) in which bonding portion 300 is made of an anisotropic conductive film or an isotropic conductive material layer and layer 74 is made of conductive layer/material for bonding the touch panel 100 and a flexible printed circuit board 200 (Figs. 6, [0103]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used second touch pad layer being made of a non-transparent metal material and conductive member made of a metal material since it has been held to be within the general skill of a worker in the art to select a known material on the In re Leshin, 125 USPQ 416. 

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 20170285779 A1) in view of Kim et al. (US 20190223289 A1).

Regarding claim 12 (Original), Ryu teaches the limitations of parent claim 1. Ryu further teaches wherein: 2the conductive bonding member is made of a metal material (Figs. 6, [0106], discloses the bonding portion 300 may comprise an anisotropic conductive film or an isotropic conductive material layer); and 
Ryu additionally teaches 3the conductive bonding member bonded to each of the touch pad and the flexible printed circuit pad (Figs. 6, [0105]-[0106], discloses the flexible printed circuit board 200 is bonded to the bonding pad portion 70 of the touch panel 100 with the bonding portion 300 comprising an anisotropic conductive film or an isotropic conductive material layer as an intermediate), except for claimed bonding type is fusion bonded or ultrasonic wave.
However, it has been well known in electronic device bonding method to have use the fusion bonding or ultrasonic boning as an alternative for secure connection between the electronic components. For example, Kim teaches the use of ultrasonic wave bonding in touchpad of display device ([0098], [0106]).
Therefore, in view of teachings of Ryu and Kim, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive bonding member bonded to each of the touch pad and the flexible printed circuit pad as taught by Ryu with known alternative ultrasonic wave bonding method/type as suggested by Kim in order to increase the contact reliability between the pads (Kim, [0098]).  

7.	Claims 3, 4, 7-11, 14, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 20170285779 A1) in view of Do-Youb et al. (US 20110134056 A1, hereinafter Do-Youb).
31
Regarding claim 3 (Original), Ryu teaches the limitations of parent claim 1. Ryu does not explicitly teach wherein the second touch pad layer comprises: a first portion and a second portion separated from each other; and 3an extender extending to the first portion and the second portion.  
However, in the same field of endeavor of the FPC bonding pad unit in touch screen panel, Do-Youb teaches wherein the second touch pad layer (Fig. 1, Fig. 5B, [0060]-[0062], discloses metal pattern 420 and slip-shaped metal pattern 424 in combination read as second touch pad layer formed in the bond pad unit 40) comprises: a first portion (Fig. 5B, examiner reads upper metal pattern 420 of the second touch pad layer as a first portion) and a second portion separated from each other (Fig. 5B, examiner reads lower metal pattern 420 of the second touch pad layer as a second portion); and 3an extender extending to the first portion and the second portion (Fig. 5B, slip-shaped metal patterns 424 extends to the first portion and the second portion).  
Therefore, in view of teachings of Ryu and Do-Youb, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the bond pad of the touch sensor of Ryu with the second touch pad layer comprises: a first portion and a second portion separated from each other; and 3an extender extending to the first portion and the second portion as suggested by Do-Youb in order to provide an alternate design for the touch pad and improve the secure connections in touch pad.

Regarding claim 14 (Original) Ryu in view of Do-Youb teaches the limitations of parent claim 3. Do-Youb further teaches wherein the extender of the second touch pad layer is 2narrower than the first touch pad layer (Fig. 5B, slip-shaped metal pattern 424 of the second touch pad layer is narrower than the transparent conductive pattern 410 (i. e., first touch pad layer) as illustrated in Figures).  

Regarding claim 17 (Previously Presented), Ryu in view of Do-Youb teaches the limitations of parent claim 4. Do-Youb further teaches wherein the second touch pad layer comprises a 2plurality of extenders, the extender being one of the plurality of extenders (Fig. 5B, [0060] discloses the second touch pad layer having plurality of slit-shaped metal pattern 424 i. e., extenders).  

Regarding claim 18 (Original), Ryu in view of Do-Youb teaches the limitations of parent claim 7. Do-Youb further teaches wherein the plurality of extenders extend parallel to 2each other (Fig. 5B, discloses the plurality of slit-shaped metal pattern 424 extend parallel to each other).  

Regarding claim 19 (Original), Ryu in view of Do-Youb teaches the limitations of parent claim 7. Do-Youb further teaches the plurality of slit-shaped metal pattern 424 (i. e., extenders) on the second touch pad layer (see Fig. 5B). Ryu in view of Do-Youb does not explicitly teach wherein at least one of the plurality of extenders extends in a different direction than another one of the plurality of extenders.  However, it would have been an obvious matter of design choice to modify wherein at least one of the plurality of extenders extends in a different direction than another one of the plurality of extenders since the applicant has not disclosed that such an arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the plurality of slit-shaped metal pattern (i. e., extenders) on the second touch pad layer as taught by Do-Youb.
32
claim 10 (Currently Amended), Ryu discloses: A touch sensor device (see Fig. 3, disclose the touch panel 110) comprising: 
a substrate comprising a touch sensing region (Fig. 3, Fig. 6, disclose the substrate base film 10 of the touch panel 100); 
sa touch sensing electrode in the touch sensing region on the encapsulation structure (Fig. 3, Fig. 6 discloses the touch sensing portion 40 over the protective layer 30 and adhesive layer 20); 
6a touch extending wire extended to the touch sensing electrode Fig. 3, [0089], discloses connecting line portion 50 performs the function of electrically connecting the touch sensor portion 40); 
7a touch pad on an end of the touch extending wire (Fig. 3, Figs. 6, [0089], [0103], discloses bonding pad portion 70 connected to an end of the touch extending wire 50 and bonding portion 300 for bonding the touch panel 100); 
8a flexible printed circuit board overlapping the touch pad (Figs. 6, [0104], discloses the flexible printed circuit board 200 overlapping the bonding portion 300 for bonding the touch panel 100); 
9a flexible printed circuit pad on the flexible printed circuit board and facing the touch iopad (Fig. 6B, connection layer/pad on the flexible printed circuit board 200 that connects the flexible printed circuit board 200 with bonding pads 70-11 and 70-12); and 
11a conductive bonding member between the touch pad and the flexible printed circuit pad, 12the conductive bonding member being bonded to each of the touch pad and the flexible printed 13circuit pad (Figs. 6, [0105]-[0106], discloses the flexible printed circuit board 200 is bonded to the bonding pad portion 70 of the touch panel 100 with the bonding portion 300 and conductive layer 74 (bonding portion 300 and conductive layer 74 in combination read as conductive bonding member) as an intermediate, and the bonding portion 300 may comprise an anisotropic conductive film or an isotropic conductive material layer), 
(Fig. 3, Figs. 6, bonding pad portion 70) comprises: 
isa first touch pad layer made of a transparent metal oxide (Figs. 6, [0109], discloses the first transparent conductive layer 71 made such as ITO); and 
16a second touch pad layer on the first touch pad layer (Figs. 6, [0109], discloses the first transparent conductive layer 71 made such as ITO), and 
18wherein the conductive bonding member is bonded directly to the second touch pad layer (Figs. 6, discloses the bonding portion 300 in combination with conductive layer 74 (read as bonding member) is bonded directly to the metal pattern 72 as shown in figure).  
Ryu does not explicitly teach the second touch pad layer isbeing made of a non-transparent metal material; the conductive bonding member is made of a metal material. However, Ryu implicitly teaches metal pattern 72 (i. e. second touch pad layer) formed on the first transparent conductive layer 71, and the metals are selected from the group comprising gold (Au), silver (Ag), molybdenum (Mo), and APC; nano wires made of metal selected from the group comprising gold, silver, copper, and lead. Therefore, metal pattern could be made of non-transparent or transparent metal material and the Rye does not explicitly exclude the non-transparent metal materials (paragraph [0082]). Additionally, Ryu teaches conductive bonding member (bonding portion 300 and conductive layer 74 in combination) in which bonding portion 300 is made of an anisotropic conductive film or an isotropic conductive material layer and layer 74 is made of conductive layer/material for bonding the touch panel 100 and a flexible printed circuit board 200 (Figs. 6, [0103]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used second touch pad layer being made of a non-transparent metal material and conductive member made of a metal material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

However, in the same field of endeavor of touchscreen display device, Do-Youb teaches 3a light-emitting device on the substrate (Fig. 2, Fig. 3, [0042], disclose the display region 110 with pixels 112 on the lower substrate 100); 4an encapsulation structure on the light-emitting device (Fig. 2, Fig. 3, [0042]-[0043], upper substrate 10 integrated over the display region 110 with pixels 112).
Therefore, in view of teachings of Ryu and Do-Youb, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensor device as taught by Ryu with display device comprising 3a light-emitting device on the substrate; 4an encapsulation structure on the light-emitting device as taught by Do-Youb in order to design the touch integrated display device.

Regarding claim 111 (Original), Ryu in view of Do-Youb teaches the limitations of parent claim 10. Do-Youb further teaches 2a sealing member between the substrate and the encapsulation structure, wherein the touch pad overlaps the sealing member (Fig. 1-Fig. 3, [0033], discloses the sealing material 140 formed between the lower substrate 100 and upper substrate 10 and plurality of sensing patterns 12 and 14 formed on the upper substrate 10).  33

Regarding claim 114 (Previously presented), Ryu in view of Do-Youb teaches the limitations of parent claim 10. Do-Youb further teaches wherein the second touch pad layer (Fig. 1, Fig. 5B, [0060]-[0062], discloses metal pattern 420 and slip-shaped metal pattern 424 in combination read as second touch pad layer formed in the bond pad unit 40) comprises: 2a first portion (Fig. 5B, examiner reads upper metal pattern 420 of the second touch pad layer as a first portion) and a second portion separated from each other (Fig. 5B, examiner reads lower metal pattern 420 of the second touch pad layer as a second portion); and 3an extender extending to the first portion and the second portion (Fig. 5B, slip-shaped metal patterns 424 extends to the first portion and the second portion).  
Therefore, in view of teachings of Ryu and Do-Youb, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the bond pad of the touch sensor of Ryu with the second touch pad layer comprises: a first portion and a second portion separated from each other; and 3an extender extending to the first portion and the second portion as suggested by Do-Youb in order to provide an alternate design for the touch pad and improve the secure connections in touch pad.

Regarding claim 115 (Original), Ryu in view of Do-Youb teaches the limitations of parent claim 14. Do-Youb further teaches wherein the extender of the second touch pad 2layer is narrower than the first touch pad layer (Fig. 5B, slip-shaped metal pattern 424 of the second touch pad layer is narrower than the transparent conductive pattern 410 (i. e., first touch pad layer) as illustrated in Figures).  

Regarding claim 118 (Previously presented), Ryu in view of Do-Youb teaches the limitations of parent claim 15. Do-Youb further teaches wherein the second touch pad layer comprises a plurality of extenders, the extender being one of the plurality of extenders (Fig. 5B, [0060] discloses the second touch pad layer having plurality of slit-shaped metal pattern 424 i. e., extenders).  
34
Regarding claim 19 (Original), Ryu in view of Do-Youb teaches the limitations of parent claim 18. Do-Youb further teaches wherein the plurality of extenders extend parallel to each other (Fig. 5B, discloses the plurality of slit-shaped metal pattern 424 extend parallel to each other).    
claim 120 (Original), Ryu in view of Do-Youb teaches the limitations of parent claim 18. Do-Youb further teaches the plurality of slit-shaped metal pattern (i. e., extenders) on the second touch pad layer. Ryu in view of Do-Youb does not explicitly teach wherein at least one of the plurality of extenders extends in a different direction than another one of the plurality of extenders.  However, it would have been an obvious matter of design choice to modify wherein at least one of the plurality of extenders extends in a different direction than another one of the plurality of extenders since the applicant has not disclosed that such an arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the plurality of slit-shaped metal pattern (i. e., extenders) on the second touch pad layer as taught by Do-Youb.

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 20170285779 A1) in view of Do-Youb et al. (US 20110134056 A1), further in view of Kim et al. (US 20190223289 A1).

Regarding claim 113 (Currently Amended), Ryu in view of Do-Youb teaches the limitations of parent claim 10. Ryu further teaches the conductive bonding member bonded to each of the touch pad and the flexible printed circuit pad (Figs. 6, [0105]-[0106], discloses the flexible printed circuit board 200 is bonded to the bonding pad portion 70 of the touch panel 100 with the bonding portion 300 comprising an anisotropic conductive film or an isotropic conductive material layer as an intermediate), except for claimed bonding type is fusion bonded or ultrasonic wave.
However, it has been well known in electronic device bonding method to have used the fusion bonding or ultrasonic boning as an alternative for secure connection between the electronic components. For example, Kim teaches the use of ultrasonic wave bonding in touchpad of display device ([0098], [0106]).
.  

Response to Arguments
9.	Applicant’s arguments filled on 06/26/2021, with respect to the prior art rejection of claims, specifically regarding the amended portions of claims 1 and 10 have been fully considered but they are not deemed persuasive.
	Applicant argues that Ryu, however, teaches that each unit bonding pad, such as unit bonding pad 70-11 shown in FIG. 6B, of touch panel 100 is bonded to flexible printed circuit board 200 via bonding portion 300 as an intermediate. See, e.g., Ryu ¶ ¶ [0091], [0106], FIG. 6B. Even assuming, arguendo, that second transparent conductive layer 74 of unit bonding pad 70-11 may be considered a portion of a conductive bonding member with bonding portion 300, second transparent conductive layer 74 separates8 Application No.: 16/907,275Reply dated June 26, 2021Response to Office Action of April 26, 2021bonding portion 300 (which may include an anisotropic conductive film or an isotropic conductive material layer) from metal pattern 72. See, e.g., id. [0106], FIG. 6. In other words, Ryu fails to teach a metal material of bonding portion 300 contacting a non-transparent metal material of metal pattern 72, much less in the manner claimed. 
Examiner respectfully disagrees. Ryu discloses the touch bonding pad structure in which flexible printed circuit board 200 is bonded with first transparent conductive layer 71 and second metal layer 72 with bonding portion 300 and conductive layer 74 as shown figures 6. Ryu does not explicitly teach the second touch pad layer isbeing made of a non-transparent metal material; the conductive bonding member is made of a metal material. However, Ryu implicitly teaches metal pattern 72 (i. e. second touch pad layer) formed on the first transparent conductive layer 71, and the metals are selected from the group comprising gold (Au), silver (Ag), molybdenum In re Leshin, 125 USPQ 416. See above rejection for full details.

Allowable Subject Matter
10.	Claims 5, 6, 17 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Luo et al. (US 20200194468 A1) discloses the similar invention of bonding pad connection in display panel device (Fig. 15).
Lin et al. (US 20150355747 A1) discloses the similar invention of bonding pad and flexible printed circuit board electrically connected in touch panel for reliable connection (Fig. 1).
	As per claims 5 and 16, none of the prior art neither anticipates nor renders obvious the limitations of  wherein the extender of the second touch pad layer 2and the flexible printed circuit 
	As per claims 6 and 17 none of the prior art neither anticipates nor renders obvious the limitations of wherein the extender of the second touch pad layer 2extends in an oblique direction with respect to a length direction of the flexible printed circuit 3pad, in the context of allowing the reliable/secure electrical connection and reduce the resistance between the touch pad and a flexible printed circuit pad.

Conclusion
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693